Dear Ms. Alcock:
This office is in receipt of the request of the Terrebonne Parish Consolidated Government ("TPCG") for an Attorney General's opinion related to the fact that the TPCG is interested in advancing the Lake Boudreaux Project which is funded through the Coastal Wetlands Planning, Protection and Restoration Act, and which is described as an effort to reduce the negative effects of salt-water intrusion.  With regard to that project, TPCG has presented the following question:
Do the Local Services Laws set out at La.R.S. 33:1321-1327 envision agreements between local government and the State of Louisiana which, if possible, would allow for the use of quick take expropriation to secure property rights?
The entities which can enter into local, intergovernmental agreements under La.R.S. 33:1321, et seq. are identified and specified in R.S. 33:1324, which reads, in pertinent part, as follows:
 Any parish, municipality or political subdivision of the state, or any combination thereof, may make agreements between or among themselves to engage jointly in the construction, acquisition or improvement of any public project or improvement, the promotion and maintenance of any undertaking or the exercise of any power, provided that at least one of the participants to the agreement is authorized under a provision of general or special law to perform such activity or exercise such power as may be necessary for completion of the undertaking. Such arrangements may provide for the joint use of funds, facilities, personnel or property or any combination thereof necessary to accomplish the purposes of the agreement   [Emphasis supplied].
The types of entities which may enter into such agreements do not include the State of Louisiana.  The provisions of R.S. 33:1321, et seq. contemplate, and allow, intergovernmental agreements by and between local government entities, but there is no language in those statutes which would allow such agreements between local government entities and the State of Louisiana.
It is the opinion of the Attorney General that the Local Services Law, R.S. 33:1321, et seq. does not allow an intergovernmental agreement between a parish government such as TPCG and the State of Louisiana, so that the parish government can take advantage of the "quick-take" expropriation provisions of R.S. 33:1329.
If we may be of further assistance, please do not hesitate to contact the undersigned.
                                 Very truly yours, CHARLES C. FOTI ATTORNEY GENERAL By: _____________________ TERRY F. HESSICK Assistant Attorney General
CCF/TFH;mjb